260 F.2d 349
Gilbert SIZEMORE and Arnold Roark, Appellants,v.UNITED STATES of America, Appellee.
No. 13531.
United States Court of Appeals Sixth Circuit.
October 21, 1958.

T. T. Burchell and Pleaz Wm. Mobley, Manchester, Ky., for appellants.
Henry J. Cook, Marvin D. Jones and William S. Tribell, Lexington, Ky., for appellee.
Before ALLEN, Chief Judge, and SIMONS and MARTIN, Circuit Judges.
PER CURIAM.


1
This appeal attacks a judgment of the District Court entered upon a jury verdict finding Sizemore and Roark guilty of violations of Title 18 U.S.C. §§ 371 and 1503.


2
The questions raised before this court are questions of fact. As to all such questions the verdict is supported by substantial evidence. The trial court correctly instructed the jury as to the issues and the applicable law and no reversible error appears in the record.


3
It is ordered that the judgment be and it hereby is affirmed.